Case 1:13-cv-04933-MKB-JO Document 121 Filed 10/24/19 Page 1 of 5 PageID #: 2557



 Robert W. Sadowski, Esq
 ROBERT W. SADOWSKI PLLC
 800 3rd Avenue, 28th Floor
 New York, New York 10022
 Tel. No.: (646) 503-5341
 Attorneys for Relator Orlando Lee

 Noah Kinigstein, Esq.
 315 Broadway, Suite 200
 New York, New York 10007
 Tel. No.: (212) 285-9300
 Attorney for Relator Melville Luckie
 and Relator Luz Gonzalez

 UNITED STATES DISTRICT COURT FOR
 THE EASTERN DISTRICT OF NEW YORK
 UNITED STATES OF AMERICA and
 NEW YORK STATE ex rel. ORLANDO LEE,
 MELVILLE LUCKIE and LUZ GONZALEZ,

        Plaintiffs/Relators,

        - against -
                                                   Civ. No. CV 13-4933 (MKB)
 NORTHERN METROPOLITAN
 FOUNDATION FOR HEALTHCARE, INC.,
 NORTHERN MANOR MULTICARE
 CENTER, INC. AND NORTHERN MANOR
 ADULT DAY HEALTH CARE PROGRAM,

        Defendants.

       OPPOSED PLAINTIFF'S MOTION IN LIMINE NO. 1 TO EXCLUDE ANY
     REFERENCES TO THE UNITED STATES' AND THE STATE OF NEWYORK’S
        INVESTIGATIONS AND DECISIONS TO DECLINE INTERVENTION

        Qui tam Plaintiffs/Relators Orlando Lee, Melville Luckie, and Luz Gonzalez

 (“Plaintiffs/Relators”), by their undersigned counsel, hereby move to exclude any and all

 evidence of and references to the United States’ and the State of New York’s investigations

 and decisions not to intervene in this case as irrelevant under Federal Rules of Evidence 401

 and 402 and more prejudicial than probative under Federal Rule of Evidence 403. In support
Case 1:13-cv-04933-MKB-JO Document 121 Filed 10/24/19 Page 2 of 5 PageID #: 2558



 thereof, Plaintiffs/Relators state as follows:

        1.      Under the False Claims Act (“FCA”), 31 U.S.C. § 3730, the Attorney General

 has a statutory duty to investigate FCA violations and determine within sixty days whether the

 government will bring a civil action against the alleged perpetrator. If the government declines

 to intervene in the case, the FCA allows for the relator to bring a qui tam action on behalf of

 the government. 31 U.S.C. § 3730(b). The New York State False Claims Act (“NYS FCA”)

 contains the same statutory provision. See N.Y. Fin. L. § 190(2)(f).

        2.      The governments' investigations and decisions not to intervene are not “of

 consequence” in determining whether Defendant Northern (“Northern”) submitted false claims

 for reimbursement for the daily rate for discriminatory treatment of registrants to its adult day

 care program. See FED. R. EVID. 401. As such, any references to the investigations and

 decisions are inadmissible. See FED. R. EVID. 401, 402. The United States Courts of Appeals

 have consistently held that the government's investigation and subsequent decision not to

 intervene in an FCA case should not be understood as a commentary on the case’s merits or an

 indication of government disinterest. See United States ex rel. Atkins v. McInteer, 470 F.3d

 1350, 1360 n.17 (11th Cir. 2006) (noting that the government's declination does not suggest

 that “the evidence of wrong doing was insufficient or the qui tam relator’s allegations for fraud

 [were] without merit"); United States ex rel. Williams v. Bell Helicopter Textron Inc., 417 F.3d

 450, 455 (5th Cir. 2005) (“The [FCA] statute . . . does not require the government to proceed if

 its investigation yields a meritorious claim. Indeed, absent any obligation to the contrary, it may

 opt out for any number of reasons.”); United States ex rel. Chandler v. Cook Cnty., 277 F.3d

 969, 974 n.5 (7th Cir. 2002) (“There is no reason to presume that a decision . . . not to assume

 control of the suit is a commentary on its merits. The Justice Department may have myriad




                                                  2
Case 1:13-cv-04933-MKB-JO Document 121 Filed 10/24/19 Page 3 of 5 PageID #: 2559



 reasons for permitting the private suit to go forward.”); United States ex rel. Berge v. Bd. of Trs.

 of the Univ. of Ala., 104 F.3d 1453, 1458 (4th Cir. 1997) (finding that the government’s

 declination was “not an admission by the United States that it has suffered no injury in fact, but

 rather . . . a cost-benefit analysis”). By the same token, we would not expect the Defendants

 to permit an assumption that because the government did not move to dismiss the action under

 31 U.S.C. § 3730(c)(2)(A), it concluded that our case is meritorious.

        3.      The government itself has made clear on numerous occasions that, as a general

 matter, a decision to decline intervention is not a comment on the merits of a case. See, e.g.,

 The United States of America's Statement of Interest on Defendant Iasis Healthcare Co.’s

 Opposition to Relator Jerre Frazier’s Motion to Transfer Venue, attached hereto as Exhibit A,

 United States ex rel. Frazier v. Iasis Healthcare Corp., 812 F. Supp. 2d 1008 (2011) (No. 147)

 (“[Non-intervention] signals that the United States is not intervening—no more, no less.”).

 Thus, references to and evidence regarding the governments' investigation and decision not to

 intervene are irrelevant to the merits of a case and should be barred pursuant to Federal Rules of

 Evidence 401 and 402.

        4.      Additionally, references to the governments' investigation and declination have

 no probative value, and their inclusion would cause unfair prejudice by permitting jurors

 unfamiliar with the FCA to interpret the government's declination as a statement on the

 merits of this case. See FED. R. EVID. 403. Indeed, courts have previously excluded

 references to the government's declination because it is “subject to a variety of inferences . . .

 and we are inclined to consider its admission an unwonted [sic] thumb on the scales.” See

 United States ex rel. Bidani v. Lewis, No. 97 C 6502, 2002 WL 31103459, at *1 (N.D. Ill. Sept.

 19, 2002); see also United States ex rel. Feldman v. Van Gorp, No. 03 CIV 8135 (WHP), 2010




                                                   3
Case 1:13-cv-04933-MKB-JO Document 121 Filed 10/24/19 Page 4 of 5 PageID #: 2560



 WL 2911606, at *2 (S.D.N.Y. July 8, 2010) (excluding the government's decision not to

 intervene as “irrelevant and unfairly prejudicial”); United States ex rel. El- Amin v. George

 Washington Univ., 533 F. Supp. 2d 12, 20-22 (D.D.C. 2008) (excluding evidence of the

 government's investigation and inaction as it has "no probative value").


        5.      Finally, permitting references to the government’s investigation and decision

 not to intervene would be inconsistent with the purposes of the qui tam provision, 31 U.S.C.

 §3730(b), which allows—and indeed encourages—relators to pursue their actions after the

 government has declined. See Berge, 104 F.3d at 1458 ("[M]ost importantly, the plain

 language of the Act clearly anticipates that even after the Attorney General has

 ‘diligently’ investigated a violation . . . the Government will not necessarily pursue all

 meritorious claims; otherwise there is little purpose to the qui tam provision.”); El-Amin, 533 F.

 Supp. 2d at 21 (“[A]ssuming the government looked unfavorably upon each qui tam action in

 which it did not intervene would seem antithetical to the purpose of the qui tam provision—to

 encourage private parties to litigate on behalf of the government."); United States ex rel. King

 v. F.E. Moran, Inc., No. 00 C 3877, 2002 WL 2003219, at *11 (N.D. Ill. Aug. 29, 2002)

 (holding that equating the government's declination with the merits of the case would render

 the qui tam provision “superfluous”).

        We have reached out to opposing counsel, and we assume he will oppose this motion.

        WHEREFORE, for the reasons set forth above, Plaintiffs/Relators respectfully

 requests that the Court exclude any reference to or evidence regarding the United States’

 and the State of New York’s investigations and decisions not to intervene in this case.




                                                  4
Case 1:13-cv-04933-MKB-JO Document 121 Filed 10/24/19 Page 5 of 5 PageID #: 2561



   Dated: October 22, 2019



                                           _s/Robert W. Sadowski______
                                           Robert W. Sadowski, Esq.
                                           ROBERT W. SADOWSKI PLLC
                                           800 3rd Avenue, 28th Floor
                                           New York, New York 10022
                                           Tel. No.: (646) 503-5341
                                           Fax. No.: (646) 503-5348
                                           Attorneys for Relator Orlando Lee

                                           Noah Kinigstein, Esq.
                                           315 Broadway, Suite 200
                                           New York, New York 10007
                                           Tel. No.: (212) 285-9300
                                           Fax. No.:
                                           Attorney for Relator Melville Luckie
                                           and Relator Luz Gonzalez




                                       5
